In the Missouri Court of Appeals
                Eastern District
SEPTEMBER 22, 2015

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.   ED101702   HARLEY J. SMITH, APP V STATE OF MISSOURI, RES

2.   ED102251 STATE OF MISSOURI, RES V KENNETH HURSE, APP

3.   ED102267 AMY L. ALBRECHT, RES V DAVID J. ALBRECHT, APP

4.   ED102366 KENNETH BUTLER, JR., APP V STATE OF MISSOURI, RES

5.   ED102370 CHERI BOYD, APP V LAKE ADELLE PROPERTY OWNERS, RES

6.   ED102407 AMERICAN MULTI-CINEMA, APP V JAKE ZIMMERMAN, RES

7.   ED102446 JOHN W. WOLFNER RES V HERITAGE UNION LIFE INS APP